Appeal from a judgment of the Supreme Court at Special Term, entered October 2, 1972 in Albany County, in a proceeding pursuant to section 330 of the Election Law, which dismissed petitioner’s application to compel the Secretary of State to file a certificate of acceptance of her nomination as the Economy Party candidate for the Office of State Senator. The failure to timely file a certificate of acceptance as required by subdivision 15 of section 149-a of the Election Law is, under the present circumstances, a fatal defect and the court has no discretionary power to excuse such defect. (Election Law, § 143, subd. 12; cf. Matter of Bates v. Beyer, 36 A D 2d 735.) Judgment affirmed, without costs. Herlihy, P. J., Sweeney, Simons, Kane and Reynolds, JJ., concur.